Title: To George Washington from William Heath, 20 December 1780
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Garrison West Point Decr 20th 1780
                        
                        The last evening I was honored with yours of yesterday shall attend to its injunctions.
                        Enclosed is Major Darbys opinion of the model of a flat bottom’d boat of the best construction for the
                            convenience of men and transportation of the boats on Carriages.
                        Capn Welles who has the charge of the Guards Boats informs me that the number of boats is insufficient and
                            that additional ones of a proper size are not to be obtained that some of those, that were on the Carriages, are much
                            lighter & more suitable than the common Flat boats, or any other he can obtain at present. Capn Welles has but two
                            Light Guard boats—If your Excellency should think proper to permit him to have two of the lightest of those sent up to
                            Murderer’s Creek, I will give him notice when your pleasure is known. I have the honor to be with the greatest respect
                            Your Excellencys Most Obedient Servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                West Point Decr 20th 1780
                            
                            I am of oppinion that the following dimentions are best for the construction of a flat bottomed Boat,
                                boath for the conveniency of men, and transportation of the Boats on Carriages.
                            
                                
                                     
                                    
                                     
                                    feet
                                     
                                    Plank
                                
                                
                                    
                                    Length upon the flore
                                    
                                    25
                                    
                                    
                                
                                
                                    
                                    width amidship upon the flore
                                    
                                    5
                                    
                                    6
                                
                                
                                    
                                    Width from Gunwaile to gunwaile
                                    
                                    6
                                    
                                    4
                                
                                
                                    
                                    depth of Sides in board
                                    
                                    1 
                                    
                                    10
                                
                                
                                    
                                    read and Stearn Sharpe boath alike
                                    
                                    
                                    
                                    
                                
                            
                            I am Sir with respect your very Huml. Sert
                            
                                Saml Darby Major
                            
                            
                                N.B. The bottom plank being in one length adds much to the strength of the Boat, & makes
                                    them less liable to injury by land, transportation—Flooring (or cieling) the bottom, contributes also to the
                                    strength & qualifies them for the transportation of Horses.
                            
                            
                                G: Washington
                            
                            
                                
                                    diagram
                                
                            

                        
                        
                    